Title: To Alexander Hamilton from Jean Baptiste de Ternant, 21 February 1792
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander


Philade. 21 fevr. 1792
En consequence des arrangemens pris entre moi et votre gouvernement, je vous addresse cy-jointe la note des sommes à acquitter. Des motifs de prudence tendant à prévenir dans notre comptabilité nationale tout embarras relatif au reversement de ces fonds sur le compte des diverses branches de l’administration me font desirer que vous receviez pour le montant des avances que vous alles faire ainsi que pour celui des armes et munitions envoyés à st. Domingue, une reconnaissance en livres tournois reglée sur le pied du pair intrinsèque entre nos monnoies respectives. Cet arrangement au quel vous avez déja verbalement consenti a besoin d’etre officiellemt adopté, et je ne doute pas que vous ne vous y pretiez, puis qu’il est purement relatif aux convenances de votre administration et ne change rien au fond de l’affaire principale. Ces reconnoissances dont je rendrai compte à ma cour seront alors recues par notre tresor national, dans les remboursemens que les Etats unis auront à y faire successivement.
